y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00329-CV

                           BRANDON DARNELL, Appellant

                                            V.

                            ANDREA MORALES, Appellee


    Appeal from the 280th District Court of Harris County. (Tr. Ct. No. 2015-04152).

TO THE 280TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 23rd day of June, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
               Appellant, Brandon Darnell, neither established indigence nor paid,
       or made arrangements to pay, all the required fees. After being notified that
       this appeal was subject to dismissal, appellant did not adequately respond.
       It is therefore CONSIDERED, ADJUDGED, and ORDERED that the
       appeal be dismissed for want of prosecution.

              It is further ORDERED that appellant pay all costs incurred by
       reason of this appeal.
             It is further ORDERED that this decision be certified below for
       observance.

              Judgment rendered June 23, 2015.

       Judgment rendered by panel consisting of Chief Justice Radack and Justices
       Higley and Massengale.



WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things to have it duly recognized, obeyed, and executed.




_September 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT